Exhibit 10.2

 

Form of Registration Rights Agreement

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 3,
2004, is made and entered into by and among Gramercy Capital Corp., a Maryland
corporation (the “Company”), and certain persons listed on Schedule 1 hereto
(such persons, in their capacity as holders of Registrable Securities, the
“Holders” and each the “Holder”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Section 1 hereto.

 

RECITAL

 

This AGREEMENT is made in connection with the Subscription Agreement for the
purchase of the Company’s common stock, par value $0.001 per share (the “Common
Shares”) between the Company and each Holder, dated the date hereof.  In order
to induce each Holder to purchase Common Shares, the Company agrees to provide
the registration rights provided for in this Agreement to each Holder and its
direct and indirect transferees.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate”  shall mean, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person; (ii)
any Person who, from time to time, is a member of the Immediate Family of a
specified Person; (iii) any Person who, from time to time, is an officer or
director or manager of a specified Person; or (iv) any Person who, directly or
indirectly, is the beneficial owner of 50% or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of 50% or more of any class
of equity securities or other ownership interests.

 

“Adverse Effect” shall have the meaning set forth in Section 3(e) hereof.

 

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day”  shall mean each day other than a Saturday, a Sunday or any other
day on which banking institutions in the State of New York are authorized or
obligated by law or executive order to be closed.

 

“Common Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share, purchased by Holders pursuant to the subscription agreements
dated the date hereof.

 

“Commission” shall mean the Securities and Exchange Commission and any successor
thereto.

 

--------------------------------------------------------------------------------


 

“Company” shall have the meaning set forth in the introductory paragraph hereof.

 

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person through
the ownership of Voting Power, by contract or otherwise.

 

“Demand Party” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

“Holder” shall mean each holder of the Common Shares listed in Schedule 1
hereto, in his, her or its capacity as a holder of Registrable Securities.  For
purposes of this Agreement, the Company may deem and treat the registered holder
of a Registrable Security as each Holder and absolute owner thereof, unless
notified to the contrary in writing by the registered Holder thereof.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Public Offering” shall mean any offering of Registrable Securities to the
public pursuant to an effective registration statement filed with the Commission
under the Securities Act, or any comparable document under any similar federal
statute then in force.

 

“Registrable Securities” shall mean the Common Shares; provided, however, such
Registrable Securities shall cease to be Registrable Securities when (A) a
registration statement with respect to the sale of such Registrable Securities
shall have become effective under the Securities Act and all such Registrable
Securities shall have been disposed of in accordance with such registration
statement, (B) such Registrable Securities shall have been sold in accordance
with Rule 144 (or any successor provision) under the Securities Act, (C) such
Registrable Securities become eligible to be publicly sold without limitation as
to amount or manner of sale pursuant to Rule 144(k) (or any successor provision)
under the Securities Act, or (D) such Registrable Securities have ceased to be
outstanding.

 

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses; provided, however, “Registration Expenses”
shall not include any out-of-pocket expenses of each Holder, legal fees and
expenses of any counsel to a Holder, transfer taxes, underwriting or brokerage
commissions or discounts associated with effecting any sales of Registrable
Securities that may be offered, which expenses shall be borne by each Holder of
Registrable Securities individually or on a pro rata basis with respect to the
Registrable Securities so sold.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
hereof.

 

“Stand-Off Period” shall have the meaning set forth in Section 6 hereof.

 

“Voting Power” shall mean voting securities or other voting interests ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of board members or Persons performing substantially
equivalent tasks and responsibilities with respect to a particular entity.

 

--------------------------------------------------------------------------------


 

Section 2.  Shelf Registrations.

 

a.  Shelf Registration.  The Company agrees to file with the Commission no later
than August 31, 2005 and during a period of time that the issuer of the
Registrable Securities is eligible to use Form S-3 (or any similar or successor
form), a registration statement under the Securities Act on Form S-3 (or any
similar or successor form) for the offering on a continuous or delayed basis in
the future of the Registrable Securities (the “Shelf Registration Statement”),
and will use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as soon as practicable
thereafter.  The Shelf Registration Statement shall be on an appropriate form
and the registration statement and any form of prospectus included therein (or
prospectus supplement relating thereto) shall reflect the plan of distribution
or method of sale as each Holder may from time to time notify the Company.

 

b.  Effectiveness.  The Company shall use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective for the period
beginning on the date on which the Shelf Registration Statement is declared
effective and ending on the date that all of the Registrable Securities
registered under the Shelf Registration Statement cease to be Registrable
Securities.  During the period that the Shelf Registration Statement is
effective, the Company shall supplement or make amendments to the Shelf
Registration Statement, if required by the Securities Act or if reasonably
requested by each Holder (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.

 

Section 3.  Registration on Request.

 

a.  Request.  If, at any time after August 31, 2005, the Company (i) is not
eligible to use Form S-3 or (ii) has failed to file the Shelf Registration, any
Holder or the Holders (individually or collectively, as the case may be, the
“Demand Party”) may request in writing that the Company effect the registration
under the Securities Act of all of the Common Shares held by such Demand Party. 
Any such request will specify (i) the number of Common Shares proposed to be
sold and (ii) the intended method of disposition thereof.  Subject to the other
provisions of this Section 3, the Company shall promptly give written notice of
such requested registration to each Holder that is not a Demand Party, and
thereupon will, as expeditiously as possible, use its commercially reasonable
efforts to effect the registration under the Securities Act of the Common Shares
which the Company has been so requested to register by the Demand Party.

 

b.  Registration Statement Form.  The Company shall select the registration
statement form for any registration pursuant to this Section 3; provided,
however, that if any registration requested pursuant to this Section 3 which is
proposed by the Company to be effected by the filing of a registration statement
on Form S-3 (or any successor or similar short-form registration statement)
shall be in connection with an underwritten public offering, and if the managing
underwriter shall advise the Company in writing that, in its opinion, the use of
another form of registration statement is of material importance to the success
of such proposed offering, then such registration shall be effected on such
other form.

 

c.  Effective Registration Statement.  A registration requested pursuant to this
Section 3 will not be deemed to have been effected:

 

(i)                                                                                    
unless a registration statement with respect thereto has become effective and
remained effective in compliance with the provisions of the Securities Act with
respect to the disposition of all Common Shares covered by such registration
statement until the earlier of (x)

 

--------------------------------------------------------------------------------


 

such time as all of such Common Shares have been disposed of in accordance with
the intended methods of disposition thereof set forth in such registration
statement or (y) one-hundred-eighty (180) days after the effective date of such
registration statement, except with respect to any registration statement filed
pursuant to Rule 415 under the Securities Act, in which case the Company shall
use its commercially reasonable efforts to keep such registration statement
effective until such time as all of the Common Shares cease to be Registrable
Shares; provided,  that if the failure of any such registration statement to
become or remain effective in compliance with this Section 3 is due solely to
acts or omissions of the applicable Holders, such registration requested
pursuant to this Section 3 will be deemed to have been effected;

 

(ii)                                                                                 
if after it has become effective, the registration statement is interfered with
by any stop order, injunction or other order or requirement of the SEC or other
governmental agency or authority and does not thereafter become effective; or

 

(iii)                                                                              
if the conditions to closing specified in the underwriting agreement, if any,
entered into in connection with such registration are not satisfied or waived,
other than by reason of a failure on the part of the Demand Party or other
Holders.

 

d.  Underwritten Offering.  At the election of the Demand Party, a requested
registration pursuant to this Section 3 may involve an underwritten offering,
the investment banker(s), underwriter(s) and manager(s) for such registration
shall be selected by and, in such case, the Holders of a majority of the Common
Shares which the Company has been requested to register; provided, however, that
such investment banker(s), underwriter(s) and manager(s) shall be reasonably
satisfactory to the Company.

 

e.  Priority in Requested Registrations.  If a requested registration pursuant
to this Section 3 involves an underwritten offering and the managing underwriter
advises the Company in writing that, in its opinion, the number of securities to
be included in such registration would be likely to have an adverse effect on
the price, timing or distribution of the securities to be offered in such
offering as contemplated by the Holders (an “Adverse Effect”), then the Company
shall include in such registration Common Shares requested to be included in
such registration by the Demand Party and all other Holders of Common Shares
pursuant to this Section 3 on a pro rata basis based on the number of Common
Shares requested to be included, to the extent that the managing underwriter
believes that such Common Shares can be sold in such offering without having an
Adverse Effect.  If the managing underwriter of any underwritten offering shall
advise the Holders participating in a registration pursuant to this Section 3
that the Common Shares covered by the registration statement cannot be sold in
such offering within a price range acceptable to the Demand Party, then the
Demand Party shall have the right to notify the Company that it has determined
that the registration statement be abandoned or withdrawn, in which event the
Company shall abandon or withdraw such registration statement.

 

Section4.  Black-Out Periods.

 

Notwithstanding anything herein to the contrary, the Company shall have the
right, exercisable from time to time by delivery of a notice authorized by the
Board, on not more than two occasions in any 12-month period, to require each
Holder not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to this Agreement or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than 60 days following the date of such
notice in a firm commitment underwritten public offering or if the Board has
reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company; provided, however, that in no event shall the
black-out period extend for more than 60 days on any such

 

--------------------------------------------------------------------------------


 

occasion.  The Company, as soon as practicable, shall (i) give each Holder
prompt written notice in the event that the Company has suspended sales of
Registrable Securities pursuant to this Section 3, (ii) give each Holder prompt
written notice of the completion of such offering or material transaction and
(iii) promptly file any amendment necessary for any registration statement or
prospectus of each Holder in connection with the completion of such event.

 

The Holder agrees by acquisition of the Registrable Securities that upon receipt
of any notice from the Company of the happening of any event of the kind
described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
notice of completion of such event.

 

Section 5.  Registration Procedures.

 

a.  In connection with the filing of any registration statement as provided in
this Agreement, the Company shall, as expeditiously as reasonably practicable:

 

(i)                                                                                    
prepare and, in any event within thirty (30) days after the end of the period
within which a request for registration may be given to the Company, file with
the Commission the requisite registration statement (including a prospectus
therein and any supplement thereto) to effect such registration and use its
commercially reasonable efforts to cause such registration statement to become
effective; provided, however, that before filing such registration statement or
any amendments or supplements thereto, the Company will furnish copies of all
such documents proposed to be filed to counsel for the sellers of Registrable
Securities covered by such registration statement and provide reasonable time
for such sellers and their counsel to comment upon such documents if so
requested by a Holder;

 

(ii)                                                                                 
prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to maintain the effectiveness of such registration and to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the period in which
such registration statement is required to be kept effective;

 

(iii)                                                                              
furnish to each Holder of the securities being registered, without charge, such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits) other
than those which are being incorporated into such registration statement by
reference, such number of copies of the prospectus contained in such
registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act, and such other
documents, including documents incorporated by reference, as each Holder may
reasonably request;

 

(iv)                                                                             
use its commercially reasonable efforts to register or qualify all Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as each Holder and the underwriters of the securities being registered, if any,
shall reasonably request, to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary or advisable to enable each Holder to
consummate the disposition in such jurisdiction of the securities owned by each
Holder, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign company or to register as a broker
or dealer in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(iv), or to consent to general service of
process in any such jurisdiction, or to be subject to any material tax
obligation in any such jurisdiction where it is not then so subject;

 

--------------------------------------------------------------------------------


 

(v)                                                                                
promptly notify each Holder at any time when the Company becomes aware that a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, and, at the request of each
Holder, promptly prepare and furnish to each Holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(vi)                                                                             
use its commercially reasonable efforts to comply or continue to comply in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission thereunder so as to enable
each Holder to sell its Registrable Securities pursuant to Rule 144 promulgated
under the Securities Act, as further agreed to in Section 8 hereof;

 

(vii)                                                                          
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months, but not more than
18 months, beginning with the first calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

 

(viii)                                                                       
provide a transfer agent and registrar and a CUSIP number for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

 

(ix)                                                                               
use its commercially reasonable efforts to cooperate with each Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any Securities Act legend; and
enable certificates for such Registrable Securities to be issued for such number
of shares and registered in such names as each Holder may reasonably request in
writing at least two Business Days prior to any sale of Registrable Securities;

 

(x)                                                                                  
use its commercially reasonable efforts to list all Registrable Securities
covered by such registration statement on any securities exchange or national
quotation system on which any such class of securities is then listed or quoted
and cause to be satisfied all requirements and conditions of such securities
exchange or national quotation system to the listing or quoting of such
securities that are reasonably within the control of the Company including,
without limitation, registering the applicable class of Registrable Securities
under the Exchange Act, if appropriate, and using  commercially reasonable
efforts to cause such registration to become effective pursuant to the rules of
the Commission;

 

(xi)                                                                               
in connection with any sale, transfer or other disposition by each Holder of any
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, use its commercially reasonable efforts to cooperate with such Holder to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold and not bearing any Securities Act legend, and
enable certificates for such Registrable Securities to be for such number of
shares and registered in such name as each Holder may reasonably request in
writing at least three Business Days prior to any sale of Registrable
Securities;

 

--------------------------------------------------------------------------------


 

(xii)                                                                            
notify each Holder, promptly after it shall receive notice thereof, of the time
when such registration statement, or any post-effective amendments to the
registration statement, shall have become effective, or a supplement to any
prospectus forming part of such registration statement has been filed or when
any document is filed with the Commission which would be incorporated by
reference into the prospectus;

 

(xiii)                                                                         
notify each Holder of any request by the Commission for the amendment or
supplement of such registration statement or prospectus for additional
information;

 

(xiv)                                                                        
advise each Holder, promptly after it shall receive notice or obtain knowledge
thereof, of (A) the issuance of any stop order, injunction or other order or
requirement by the Commission suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and use all commercially reasonable efforts to prevent the issuance of any stop
order, injunction or other order or requirement or to obtain its withdrawal if
such stop order, injunction or other order or requirement should be issued, (B)
the suspension of the registration of the subject shares of the Registrable
Securities in any state jurisdiction and (C) the removal of any such stop order,
injunction or other order or requirement or proceeding or the lifting of any
such suspension; and

 

(xv)                                                                           
use its commercially reasonable efforts (taking into account the interests of
the Company) to make available the executive officers of the Company to
participate with the Holders of Registrable Securities and any underwriters in
“road shows” or other selling efforts that may be reasonably requested by the
Holders in connection with the methods of distribution for the Registrable
Securities.

 

b.  In connection with the filing of any registration statement covering
Registrable Securities, each Holder shall furnish in writing to the Company such
information regarding itself (and any of its Affiliates), the Registrable
Securities to be sold, the intended method of distribution of such Registrable
Securities and such other information requested by the Company as is necessary
or advisable for inclusion in the registration statement relating to such
offering pursuant to the Securities Act.  Such writing shall expressly state
that it is being furnished to the Company for use in the preparation of a
registration statement, preliminary prospectus, supplementary prospectus, final
prospectus or amendment or supplement thereto, as the case may be.

 

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(a)(v), such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 4(a)(v); (ii) upon receipt of any notice from the Company of the
happening of any event of the kind described in clause (A) of Section 4(a)(xiv),
such Holder will discontinue its disposition of Registrable Securities pursuant
to such registration statement until such Holder’s receipt of the notice
described in clause (C) of Section 4(a)(xiv); and (iii) upon receipt of any
notice from the Company of the happening of any event of the kind described in
clause (B) of Section 4(a)(xiv), each Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement in the applicable
state jurisdiction(s) until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xiv).

 

Section 6.  Indemnification.

 

a.  Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its partners, officers, directors, trustees, stockholders,
employees, agents and investment advisers, and each Person, if any, who controls
each Holder within the meaning of

 

--------------------------------------------------------------------------------


 

the Securities Act or the Exchange Act, together with the partners, officers,
directors, trustees, stockholders, employees, agents and investment advisers of
such controlling person, against any losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees), joint or
several, to which each Holder or any such indemnitees may become subject under
the Securities Act, the Exchange Act, any federal or state law or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the registration statement under which such
Registrable Securities were registered and sold under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or any violation of the
Securities Act or state securities laws or rules thereunder by the Company
relating to any action or inaction by the Company in connection with such
registration, and the Company will reimburse each Holder for any reasonable
legal or any other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, liability, action or
proceedings; provided, however, that the Company shall not be liable in any such
case to a Holder to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such Holder
specifically stating that it is for use in the preparation thereof; and
provided, further, that the Company shall not be liable to such Holder or any
other Person who controls each Holder within the meaning of the Securities Act
or the Exchange Act in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of such Person’s failure to send or give a copy of the final prospectus or
supplement to the Persons asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or supplement. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of each Holder or any such controlling Person
and shall survive the transfer of such securities by each Holder.

 

b.  Indemnification by each Holder. The Holder agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in
Section 5(a)) the Company, each member of the Board, each officer, employee,
agent and investment adviser of the Company and each other Person, if any, who
controls any of the foregoing within the meaning of the Securities Act or the
Exchange Act, with respect to any untrue statement or alleged untrue statement
of a material fact in or omission or alleged omission to state a material fact
from such registration statement, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
if such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Holder regarding such Holder giving such
indemnification specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.  Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any such Board member, officer, employee, agent, investment adviser or
controlling Person and shall survive the transfer of such securities by any
Holder.  The obligation of a Holder to indemnify will be several and not joint,
among the Holders of Registrable Securities and the liability of each such
Holder of Registrable Securities will be in

 

--------------------------------------------------------------------------------


 

proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.

 

c.  Notices of Claims, etc.  Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 5, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 5, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to assume the defense thereof, for itself,
if applicable, together with any other indemnified party similarly notified, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to the indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof.

 

d.  Indemnification Payments.  To the extent that the indemnifying party does
not assume the defense of an action brought against the indemnified party as
provided in Section 5(c), the indemnified party (or parties if there is more
than one) shall be entitled to the reasonable legal expenses of common counsel
for the indemnified party (or parties).  In such event, however, the
indemnifying party will not be liable for any settlement effected without the
written consent of such indemnifying party, which consent shall not be
unreasonably withheld.  The indemnification required by this Section 5 shall be
made by periodic payments of the amount thereof during the course of an
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.  The indemnifying party shall not settle any
claim without the consent of the indemnified party unless such settlement
involves a complete release of such indemnified party without any admission of
liability by the indemnified party.

 

e.  Contribution.  If, for any reason, the foregoing indemnity is unavailable,
or is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the expense, loss, damage or liability, (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission) or (ii) if the allocation provided by subclause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount  hereinafter calculated, in the proportion as is appropriate to
reflect not only the relative fault of the indemnifying party and the
indemnified party, but also the relative benefits received by the indemnifying
party on the one hand and the indemnified party on the other, as well as any
other relevant equitable considerations.  No indemnified party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any indemnifying party
who was not guilty of such fraudulent misrepresentation, and the liability for
contribution of each Holder of Registrable Securities will be in proportion to
and limited in all events to the net amount received by each Holder from the
sale of Registrable Securities pursuant to such registration statement.

 

--------------------------------------------------------------------------------


 

Section 7.  Market Stand-Off Agreement.  The Holder hereby agrees that it shall
not, to the extent requested by the Company or an underwriter of securities of
the Company, directly or indirectly sell, offer to sell (including without
limitation any short sale), grant any option or otherwise transfer or dispose of
any Registrable Securities (other than to donees or partners of each Holder who
agree to be similarly bound) within seven days prior to and for up to 90 days
following the effective date of a registration statement of the Company filed
under the Securities Act (except the Shelf Registration Statement filed for the
benefit of the Holders pursuant to this Agreement) or the date of an
underwriting agreement with respect to an underwritten public offering of the
Company’s securities (the “Stand-Off Period”); provided, however, that:

 

a.  with respect to the Stand-Off Period, such agreement shall not be applicable
to the Registrable Securities to be sold on each Holder’s behalf to the public
in an underwritten offering pursuant to such registration statement;

 

b.  all executive officers and directors of the Company then holding Common
Stock of the Company shall enter into similar agreements; and

 

c.  each Holder shall be allowed any concession or proportionate release allowed
to any (i) officer, or (ii) director of the Company that entered into similar
agreements.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 6 and to impose stop transfer instructions
with respect to the Registrable Securities and such other Common Shares of each
Holder (and the Common Shares or securities of every other person subject to the
foregoing restriction) until the end of such period.

 

Once a registration statement covering the Registrable Securities is effective,
the provisions of this Section 7 shall be of no further force and effect.

 

Section 8.  Covenants Relating To Rule 144.  At such times as the Company is
obligated to file reports in compliance with either Section 13 or 15(d) of the
Exchange Act, the Company covenants that it will file any reports required to be
filed by it under the Securities Act and the Exchange Act and that it will take
such further action as each Holder may reasonably request, all to the extent
required from time to time to enable each Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such rule may
be amended from time to time or (b) any similar rule or regulation hereafter
adopted by the Commission.  Upon the request of each Holder, the Company will
deliver to each Holder a written statement as to whether it has complied with
such requirements.

 

Section 9.  Miscellaneous.

 

a.  Termination; Survival.  The rights of each Holder under this Agreement shall
terminate upon the date that all of the Registrable Securities held by each
Holder may be sold during any three-month period in a single transaction or
series of transactions without volume limitations under Rule 144 (or any
successor provision) under the Securities Act.  Notwithstanding the foregoing,
the obligations of the parties under Section 5 and paragraphs (d), (e) and (g)
of this Section 8 shall survive the termination of this Agreement.

 

b.  Expenses.  All Registration Expenses incurred in connection with any Shelf
Registration Statement (including any prospectus or prospectus supplement)
prepared and/or filed pursuant to this Agreement shall be borne by the Company,
whether or not any registration statement related thereto becomes effective.

 

--------------------------------------------------------------------------------


 

c.  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to each of the other parties.

 

d.  Applicable Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The parties
consent to the exclusive jurisdiction of the United States District Court for
the Southern District of New York in connection with any civil action concerning
any controversy, dispute or claim arising out of or relating to this Agreement,
or any other agreement contemplated by, or otherwise with respect to, this
Agreement or the breach hereof, unless such court would not have subject matter
jurisdiction thereof, in which event the parties consent to the jurisdiction of
the State of New York.  The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.

 

e.  Waiver Of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Prior Agreement; Construction; Entire Agreement.  This Agreement, including the
exhibits and other documents referred to herein (which form a part hereof),
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes all prior agreements and understandings between
the parties, and all such prior agreements and understandings are merged herein
and shall not survive the execution and delivery hereof.

 

Notices. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service or be telecopier and shall be deemed given when so delivered by hand or,
if mailed, three days after mailing (one Business Day in the case of express
mail or overnight courier service), addressed as follows:

 

If to each Holder:

To the address indicated for such Holder in Schedule 1 hereto.

 

 

If to the Company:

Gramercy Capital Corp.
420 Lexington Avenue
New York, New York 10170
Attn: Robert R. Foley

 

 

 

with a copy to:

 

 

 

Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:  Robert E. King Jr.
Facsimile:  212-878-8375

 

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may assign its rights or
obligations hereunder to any successor to the

 

--------------------------------------------------------------------------------


 

Company’s business or with the prior written consent of each Holder. 
Notwithstanding the foregoing, no assignee of the Company shall have any of the
rights granted under this Agreement until such assignee shall acknowledge its
rights and obligations hereunder by a signed written agreement pursuant to which
such assignee accepts such rights and obligations.  Each Holder may assign its
rights or obligations hereunder in whole or in part in connection with the
transfer, sale or other disposition of its Common Shares so long as such
assignee shall acknowledge its rights and obligations hereunder by a signed
written agreement pursuant to which such assignee accepts such rights and
obligations, upon which assignee shall be deemed to be a “Holder” for all
purposes hereunder.

 

f.  Headings.  Headings are included solely for convenience of reference and if
there is any conflict between headings and the text of this Agreement, the text
shall control.

 

g.  Amendments And Waivers.  The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Securities.  Any waiver, permit, consent or
approval of any kind or character on the part of each Holder of any provision or
condition of this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in writing.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each Holder of
Registrable Securities and the Company.

 

h.  Interpretation; Absence Of Presumption.  For the purposes hereof, (i) words
in the singular shall be held to include the plural and vice versa and words of
one gender shall be held to include the other gender as the context requires,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
paragraph or other references are to the Sections, paragraphs, or other
references to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (iv) the word “or” shall not be exclusive and (v)
provisions shall apply, when appropriate, to successive events and transactions.

 

This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instruments to be drafted.

 

i.  Severability.  If any provision of this Agreement shall be or shall be held
or deemed by a final order by a competent authority to be invalid, inoperative
or unenforceable, such circumstance shall not have the effect of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable, but this Agreement shall be construed as if such invalid,
inoperative or unenforceable provision had never been contained herein so as to
give full force and effect to the remaining such terms and provisions.

 

j.  Specific Performance; Other Rights.  The parties recognize that various
other rights rendered under this Agreement are unique and, accordingly, the
parties shall, in addition to such other remedies as may be available to them at
law or in equity, have the right to enforce the rights under this Agreement by
actions for injunctive relief and specific performance.

 

k.  Further Assurances.  In connection with this Agreement, as well as all
transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be performed
such additional acts as may be necessary or appropriate to effectuate,

 

--------------------------------------------------------------------------------


 

carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions and covenants contemplated by this
Agreement.

 

1.  No Waiver.  The waiver of any breach of any term or condition of this
Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

GRAMERCY CAPITAL CORP.

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

HOLDERS

 

 

 

[See subscription agreement signatures]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

THE HOLDERS

 

Name of the Holder

 

Number of
Common Shares
Purchased

 

Address of the Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------